DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it includes the legal language “comprises” line 2 and “means” in line 4 and 8.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-13 are objected to because of the following informalities:  Claim 1 in line 5, “Adjusting means” should be –adjusting means--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	For purposes of examination on the merits the control panel 7 with a keyboard and/or a touchscreen is considered the adjusting means.  Display screen 10 is considered the display mean.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim sets forth “adjusting means for adjusting one or more parameters of the pulsating magnetic field including pulse duration, pulse frequency and pulse amplitude, and for adjusting the seating arrangement” lines 5-7 and further defines the adjustment means “are designed to manually and/or automatically adjust” the parameters and seating arrangement, “as a function of previously recorded individual information about the user”, lines 10-13.  However, the specification only sets forth control panel -7- equipped with a touchscreen and/or a keyboard, page 5 of specification.  There is no description of how the control panel takes input from the control panel and actually adjusts the parameters of the pulsating magnetic field or adjusts the seating parameters.  No structure to adjust the seating arrangement is set forth.  Further, no processor is set forth to process the input data to 
Regarding claim 6 – there is no description of what structure performs the recited function of setting the magnetic field for the current user based on the parameters previously set forth prior users.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   
	Claim 1 – “the region” line 4 lacks antecedent basis.
	Claim 5 - “the physical characteristics” line 3 and “the health status” lines 3-4 lack antecedent basis.
 	Claim 6 – in line 4, “the parameters previously set forth” lack antecedent basis.  In line 4, it is unclear if “other users” are the same or different from “other users” set forth in line 2.  Further, the claim does not set forth any structure to perform the recited function rendering the scope of the claim indefinite.
	Claim 7 – in lines 1-2, “the mode of action” lacks antecedent basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,676,700 (Quantenmedicine AG, provided by applicant with translation, hereinafter Quan) in view of Rzasa et al.(10,773,094, hereinafter Rzasa).

Claim 1 – Quan teaches a device for magnetic field stimulation of a user's body tissue which includes: an adjustable seating arrangement -1-, shown in figure 1, paragraphs [0056-0058] , for the user, at least one magnetic field applicator, coils -5- and -6- for generating a pulsating magnetic field in the region of the seating arrangement, adjusting means, control unit -8- and means for adjusting the seating arrangement, see paragraphs [0055] through paragraph [0058] which set forth 
	Rzasa teaches a treatment system generating a pulsating magnetic field with a programmable pulse generator -12- including a display screen -30-.  The system of Rzasa is used for user identification, coil identification and pulse generator identification, column 2 lines 1-4, through RFID module -42- and for adjusting one or more parameters of the pulsating magnetic field, including pulse duration, pulse frequency and pulse amplitude, see, 8E and 8F and column 14, lines 10-13.  
	The touchscreen of Rzasa includes display area for displaying information for information such as user instructions as shown in figure 8C, “press menu to confirm that the correct coil is attached.” And displaying patient name, “Liz” as shown in Fig. 8F.
The adjustment means makes the adjustments possible as a function of previously recorded individual information about the user, such as identification and treatment prescription recorded on the E-Prescription Card.
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the control system taught by Rzasa in place of the control system of Quan to gain the advantage of using the E-Prescription Card to 
	Such a combination would teach the system of Quan using the control system of Rzasa and have high expectation of success because the control system of Rzasa is used in magnetic therapy systems.
Claim 2 – Quan teaches one or more magnetic coils which are arranged in a seat surface and/or a backrest of the seating arrangement, coils -5- and -6-.
Claim 3 – the combination teaches the adjustment of the parameters of the pulsating magnetic field is carried out automatically on the basis of the individual information available to the user, through the use of the “E-Prescription Card” which is given to the user.  The “and/or” statement when it is “or” only one of the parameters or seating arrangement needs to be adjusted to meet the claim language.
Claim 4 – the combination teaches an “E-Prescription Card reader at -58- provided for automatic recognition of the user, when the card is read the patient is automatically recognized and their name is used on the screen, see Figure 8D .
Claim 5 - characterized in that adjustment means are provided for entering and/or reading out individual information about the user, in particular information about the physical characteristics and/or the health status of the user, set forth as a touchscreen on page 3 lines 1-6 of the applicant’s specification, the combination teaches the use of a touchscreen of display panel -30- of the control system of Rzasa used in the combination.

	Claim 7 – the combination teaches a device including information about the mode of action of different adjustments of the pulsating magnetic field on the body tissue can be displayed on the display means.  Modes are changed using the menu button -60- see figure 8C or press the menu button to switch between figure 8D and 8E.
Claim 8 – Quan teaches a device -11- for generating illumination and light effects is provided, see paragraph [0055] of Quan.
Claim 11 – the combination teaches the adjustment means -30- of Rzasa is a touch-sensitive display device.
Claim 12 – the combination teaches a device as claimed including a memory for storing patient data in either element -20- or -44- as taught by the controller of Rzasa but does not teach the use of a control center.  
Rzasa further teaches a network interface -32- and remote medical office or central facility -34-
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the combination with the interface and central facility taught by Rzasa to allow for remote monitoring, adjustment of the prescription or direct control of the coil stimulation when needed as set forth in Rzasa, column 2 lines 1-10.  Such a combination would teach a system as taught by Quan including the controller, see claim 1 above, network interface and central facility as 

Claim 13 – the combination teaches armrests on each side(unnumbered) which are considered grab handles for the user.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quan and Rzasa as applied to claim 8 above, and further in view of Prenzel et al(2006/0145457, hereinafter Prenzel).
Claim 9 – the combination teaches a device as claimed including a light as set forth above with respect to claim 8 but does not teach a system for playing music, sound and sound effects.
Prenzel teaches a magnet stimulation system with coils in a seat and an entertainment system to play music/sounds/and sound effects as set forth in paragraphs [0061] and [0062].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the system of the combination with the entertainment system taught in Prenzel, paragraphs, [0061] and [0062] to gain the advantage of combined therapy to gain the advantage of promoting relaxation and stress reduction.
Such a combination would produce a system including the entertainment system of Prenzel in combination with the stimulator of Quan and control system of Rzasa.

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quan and Rzasa as applied to claim 1 above, and further in view of Wetmore et al(2016/0008632, hereinafter Wetmore).
	The combination of Quan and Rzasa teaches a device as claimed but does not teach a microphone for voice control.  The combination does set forth a touch screen for user control.
	Wetmore teaches a magnetic stimulation system having a limited list of input types used to input control signals including both touchscreen and a voice command (inherently requires a microphone), paragraph [0187].
 
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use any known equivalent for input from a limited list of known equivalents such as set forth in Wetmore.  The selection of voice control in place of touchscreen would have been an ordinary design expedient to one of ordinary skill in the medical arts.
	Such a combination would produce a device of the combination of Quan and Rzasa including a voice control(microphone) in place of the touch screen to gain the advantage of hands free use and have a high expectation of success because voice command is a well-known equivalent of the touch screen.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent document 2018/0345833 teaches a seat having magnetic stimulators where user preferences are learned to generate new preferences fitting each user, [0042].  US Patent 8,958,882 teaches a magnetic stimulation system having a music component, column 19 lines 42-52.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791